Case 1:21-cv-11318-IT Document 1 Filed 08/13/21 Page 1 of 17

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

CIVIL ACTION NO:
SOURCE ONE FINANCIAL

CORPORATION,

Plaintiff, COMPLAINT
Vv.

THE CITY OF REVERE
ACTION EMERGENCY MANAGEMENT
SERVICES, INC.
DIEGO DEOLIVEIRA,
Defendants

 

Plaintiff, Source One Financial Corporation alleges as follows:
|. Plaintiff brings this action to remedy a deprivation of its and fundamental rights to be free from
unreasonable seizures and to due process of law under the United States Constitution. The Statute
reference herein is a facially unconstitutional Massachusetts State statute, which does not recognize that
a duly perfected security interest and lien in a vehicle is a constitutionally protected property right. The
Defendant, City of Revere and its instrumentality seized, detained without warrant or exception to the
warrant requirement and disposed of a motor vehicle in which Plaintiff held a duly perfected security
interest and a lien without notice ora hearing, thereby extinguishing Plaintiff's lien and property interest,
Plaintiff, therefore, brings this declaratory judgment/civil rights action pursuant to 42 U.S.C. $1983 and
§1988 for deprivation of Plaintiffs rights secured by the Fourth and Fourteenth Amendments to. the

United States Constitution.

JURISDICTION AND VENUE

2. Jurisdiction is conferred on this Court by 28 U.S.C. §§1343(a)(3) and 1343(a)(4),which
provide for original jurisdiction in the Court for all suits brought pursuant to 42 U.S.C. § 1983.

3. Jurisdiction is conferred on this Court by 28 U.S.C. §1331 because the cause ofaction rises
under the Constitution and laws of the United States.
4, The supplemental jurisdiction of the District Court is invoked pursuant to 28 U.S.C.

§1367 for inter-related state law claims which arise from the occurrences giving rise to the Federal
Case 1:21-cv-11318-IT Document 1 Filed 08/13/21 Page 2 of 17

claims and which have a common nucleus of operative fact.

5. Venue lies in the Court pursuant to 28 U.S.C. §1391.,
PARTIES
6. Plaintiff, Source One Financial Corporation ("SOURCE ONE") is a corporation organized

and existing by virtue of laws of the Commonwealth of Massachusetts and the holder of the duly
perfected and recorded lien and security interest in a 2013 Hyundai Sonata vehicle identification

number SNPEC4AC8DH563335 ("The Subject Vehicle").

7. SOURCE ONE's regular business includes providing financing for the purchase of preowned
vehicles.
8. Defendant, the City of Revere, Massachusetts (hereinafter "REVERE") is a municipal corporation

organized and existing under the laws of the Commonwealth of Massachusetts.

9. Defendant, Action Emergency Management Services, Inc.(hereinafter “Action Management”) has
a principal place of business at 1087 Broadway, Revere, Massachusetts,

10. Defendant, Diego Deoliveira is an individual who resides at 912 Broadway, Apartment 3, Revere,

Massachusetts.

INTRODUCTION

11. REVERE summarily deprived SOURCE ONE of its rights in the Vehicle without notice or due
process when REVERE seized the Vehicle pursuant to its police powers, detained it without notice to
SOURCE ONE and without a warrant or exception to the warrant requirement and then disposed of it
pursuant to Massachusetts G.L.c. 255, §39A without notice to SOURCE ONE and without affording
SOURCE ONE the opportunity for a hearing with respect for the legitimacy of these actions, either before
or after their occurrence.

12, Massachusetts G.L.c. 255, §39A effectuates the Commonwealth's interest in enforcing traffic laws
and in protecting the public from hazardous street conditions. The statute provides a means for the state
to compensate private parties who assist the state by towing and storing vehicles at the direction of

police.

13, Massachusetts G.L.c. 255, §39A is unconstitutional in that it fails to provide any, proper and/or
Case 1:21-cv-11318-IT Document 1 Filed 08/13/21 Page 3 of 17

adequate due process, notice and/or hearing for a duly perfected security interest and lien in a vehicle.
14, A duly perfected security interest in a vehicle has been recognized as a constitutionally protected
property right.
15, Massachusetts G.L.c. 255, §39A is facially unconstitutional because it fails to require that the
holder of a duly perfected security interest and lien in a vehicle is entitled to notice and an opportunity to
protect its rights, and the statute therefore authorizes a seizure and detention without a warrant or exception
to the warrant requirement, as well as the sale and concomitant destruction of the property interests of the
secured party holding a recorded lien against the affected vehicle (by extinguishment of the lien) without
any notice to such lienholder or any opportunity to be heard.
11. The summary deprivation of SOURCE ONE's interest occurred in furtherance of REVERE's
practices for taking custody of vehicles as part of an arrest or investigation and subsequently, as part of
REVERE'S practice for detaining and disposing of vehicles.
12. REVERE violated SOURCE ONE's rights to Procedural and Substantive Due Process because
REVERE has no procedure whereby a person with a security interest or lien in a seized vehicle is afforded
the opportunity for a hearing before an impartial decision-maker with adequate notice, where the interested
lienholder can protect its interest by challenging the seizure, detention or disposal of the impacted vehicle.
13. REVERE violated SOURCE ONE's rights to be free from unreasonable seizures and to Procedural
Due Process when it failed to give SOURCE ONE any notice of the initial seizure and then detained and
disposed of the Vehicle after it was no longer needed for investigation, and by failing to provide SOURCE
ONE with constitutionally adequate notice of procedures for the recovery of the Vehicle or protection
of property interests in the Vehicle.

FACTS COMMON TO ALL. COUNTS
14, On or about April 3, 2018 Source One financed the Vehicle for the Defendant
15. On or about April 3, 2018, SOURCE ONE obtained a purchase money security interest and lien

in the Vehicle.
16. At all times relevant hereto, Source One held a first priority Lienholder interest in the Vehicle.

17. On or around May 21, 2019 the City REVERE took possession and custody of the Vehicle
Case 1:21-cv-11318-IT Document 1 Filed 08/13/21 Page 4 of 17

pursuant to REVERE's police officers acting in the course of their duties as law enforcement officers.

18. On or around May 21, 2019, REVERE, through its police officers acting in the cause of their duties
as law enforcement officers, and pursuant to laws enacted to further official state interests, directed
Paul’s Towing to tow and detain the Vehicle.

19, On or about March, 2021, Paul’s Towing towed the Vehicle to the Defendant, Action
Management.

20. REVERE did not notify SOURCE ONE that the Vehicle had been seized nor did the Defendant,
Action Management.

21. REVERE authorized its agent, Paul's Towing to detain and dispose of the vehicle pursuant to
Massachusetts G.L.c, 255, §39A,

22, REVERE did not notify SOURCE ONE that it authorized Paul's Towing to detain and dispose
of The Subject Vehicle.

23. REVERE did not ensure that its agent, Mario's Towing Service Center, Inc., notify SOURCE
ONE that REVERE had authorized detention and disposal of the Subject Vehicle.

24, REVERE acted in concert with the Defendant, Action Management to sell the Vehicle.

25, On or about June, 2019, REVERE's agent, the Defendant, Action Management, sold the Vehicle
to itself, Defendant, Action Management, in a patently fraudulent transaction.

20. As a result of the sale by the Defendant, Action Management, the Vehicle was retitled through
the Massachusetts Department of Transportation with SOURCE ONE's lien not recorded on said title.
21, Under Massachusetts law the sale pursuant to Massachusetts G.L.c 255, §39A and subsequent
retitling extinguished SOURCE ONE's property interest in the Vehicle.

22, At no time prior to the sale or retitling of the Vehicle did REVERE or any person provide any

notice to SOURCE ONE relating to the Vehicle.

24s REVERE's use of Paul’s Towing and the Defendant, Action Management to accomplish its law
enforcement objective of towing and storing the Vehicle was consistent with and/or part of REVERE's

regular practice for taking custody of a vehicle following an arrest of the driver thereof.
Case 1:21-cv-11318-IT Document 1 Filed 08/13/21 Page 5 of 17

24, REVERE's authorization of Paul's Towing and the Defendant, Action Management to detain and
dispose of the Vehicle was consistent with and/or part of REVERE's regular practice for detaining and
disposing of a vehicle following the seizure thereof pursuant to its police powers.

25, REVERE has no procedure for providing notice at any time to the holder of a security interest or
lien in a vehicle that a subject vehicle has been seized.

26. REVERE has no procedure for affording the holder of a security interest or lien in a vehicle the
opportunity to be heard either before or after the time when REVERE authorizes seizure, detention

and disposal of a vehicle which was taken into custody by REVERE for investigation.

COUNTI
Violation of Civil Rights Pursuant to title 42 U.S.C. §1983

(Deprivation of Property by Unreasonable Seizure and Without Due Process of Law)
(SOURCE ONE V. REVERE)

Ded SOURCE ONE realleges and incorporates herein by reference the allegations set forth in the

above paragraphs of the complaint.

28. Prior to REVERE 's involvement with the Vehicle SOURCE ONE held the duly recorded lien and

perfected security interest in The Subject Vehicle.
29, SOURCE ONE had the right to have its lien remain recorded on the vehicle title and the immediate

right to take possession of The Subject Vehicle pursuant to the terms of SOURCE ONE's security interest.

30. REVERE acted under color of state law to deprive SOURCE ONE of valuable property interests

in the Vehicle in the following ways:

a. REVERE did not at any time notify SOURCE ONE that REVERE had seized, detained or
intended to dispose of The Subject Vehicle; and

b. REVERE imposed de facto a lien on the Vehicle for towing and storage fees;

c. REVERE detained and disposed of the Vehicle after it was no longer needed for
investigation without providing any notice of procedures whereby SOURCE ONE could
protect its lien interest from loss and/or protect the value of its property interest in The
Subject Vehicle from loss;

d. REVERE authorized sale of the Vehicle through a shady sales process that caused the
seller and the Defendant, Action Emergency to become the owner without having provided
SOURCE ONE with any notice of such sale which sale extinguished SOURCE ONE's
property interest in the Vehicle; and
Case 1:21-cv-11318-IT Document 1 Filed 08/13/21 Page 6 of 17

e. REVERE retained the sales proceeds for its own benefit.
31. REVERE's conduct in causing such deprivations violated SOURCE ONE's right to Due Process
under the Fourteenth Amendment of the United States Constitution because:
a. REVERE has no procedure whereby SOURCE ONE (or any person with a security interest
in a seized vehicle) could have been afforded the opportunity for a hearing before an
impartial decision-maker, with adequate notice, whereat SOURCE ONE or any other

lienholder could protect its interest by challenging the deprivation of property or by
recovering the impacted vehicle;

b. REVERE has no procedure for notifying SOURCE ONE (or any person with a security
interest in a seized vehicle) of methods which could be utilized to recover the impacted
vehicle or protects its lien therein from loss; and

¢. REVERE's detention and authorization for sale and concomitant extinguishment of
SOURCE ONE's lien in The Subject Vehicle without any notice to SOURCE ONE was
without any reasonably acceptable justification.
32. REVERE's conduct in seizing the Vehicle without providing any post- seizure notice to SOURCE
ONE of the initial seizure and in detaining and in authorizing sale of the Vehicle after it was no longer
needed for investigation without any notice to SOURCE ONE, violated SOURCE ONE's right to be free
from unreasonable seizures under the Fourth Amendment to the United States Constitution because seizure
without any post-seizure notice is unreasonable and once the Vehicle was no longer needed for
investigation REVERE had no warrant allowing detention and disposal of The Subject Vehicle, and no
exception to the prohibition against warrantless seizures applied.
33, REVERE knew or should have known that it was unlawful and unconstitutional to deny possession,
seizure and detention without warrant or exception to the warrant requirement, and assert a lien for towing
and storage fees, sell the vehicle, extinguish SOURCE ONE's lien and keep the proceeds, where notice and
a hearing upon the validity of such deprivations had not been afforded to SOURCE ONE, a person with
duly perfected and recorded property interests in The Subject Vehicle.
34. As a direct and proximate result of REVERE's violation of SOURCE ONE's rights under the Fourth
and Fourteenth Amendments to the United States Constitution SOURCE ONE has suffered general and
special monetary damages based upon the lost value of the Vehicle, the income stream due to SOURCE
ONE relative thereto and the sales proceeds and is entitled to relief under 42 U.S.C. §1983 and 42 U.S.C.

1988.
Case 1:21-cv-11318-IT Document 1 Filed 08/13/21 Page 7 of 17

355 The conduct of REVERE in not seeking to have a prompt impartial review of its seizure, detention,
lien creation, sale, extinguishment of SOURCE ONE's lien and conversion of proceeds of such sale was
consistent with and part of the standard procedure and policy utilized by REVERE for vehicles seized held
in investigation, and then disposed of once the investigation is concluded.

36. The conduct of REVERE in not notifying SOURCE ONE of REVERE's actions relativeto The
Subject Vehicle is consistent with and part of the standard procedure and policy utilized by REVERE for
vehicles seized, held in investigation and then disposed of once the investigation is concluded,

37. REVERE does not maintain any procedural mechanism for providing a notice of seizure to
lienholders after a vehicle is seized.

38. REVERE does not maintain any procedural mechanism for providing hearings to patties holding
security interests or liens in such seized vehicles.

39, The failure by official REVERE policy makers to properly train or supervise subordinates regarding
the constitutional requirements due in conjunction with the seizure, detention and assertion of charges
and liens against vehicles, and sales thereof, and extinguishment of liens therein is contrary to well-settled
constitutional law and REVERE policy makers’ failure to train or supervise subordinates in the face of this
law amounts to deliberate indifference to the rights of persons who have security interests or liens in vehicles
that are seized, detained, subjected to charges and liened by and sold under the authority of REVERE.

40. But for REVERE's deprivational policy, decisions, practices and failures above described,
SOURCE ONE would have had the right to recover and would have recovered the Vehicle without
delay or with minimal delay by reason of measures that preserve legitimate interests but are less
intrusive than continued detention or disposal of the vehicle, and extinguishment of SOURCE ONE's
lien, without incurring liability for or loss due to towing and storagecharges impressed ex parte, and
without incurring liability for or loss due to further storage charges continually accruing daily, and without

loss by extinguishment of its lien in the Vehicle.
Case 1:21-cv-11318-IT Document 1 Filed 08/13/21 Page 8 of 17

COUNT I

Violation of Massachusetts Constitution Article 10
(Deprivation of Property Without Due Process of Law) and Violation of
Massachusetts Constitution, Article 14 (Prohibition Against Unreasonable Seizures)
(SOURCE ONE V. REVERE)

4}, SOURCE ONE realleges and incorporates herein by reference the allegations set

forth inthe above paragraphs of the complaint.

42. Prior to REVERE's involvement with the Vehicle SOURCE ONE held the duly recorded lien
and perfected security interest in The Subject Vehicle.

43. SOURCE ONE had the right to have its lien remain recorded on the vehicle title and the
immediate right to take possession of The Subject Vehicle pursuant to the terms of SOURCE ONE's

security interest.

44, REVERE acted under color of state law to deprive SOURCE ONE of valuable property interests

in the Vehicle in the following ways:

a. REVERE did not at any time notify SOURCE ONE that REVERE had seized, detained
or intended to dispose of The Subject Vehicle; and

b. REVERE imposed de facto a lien on the Vehicle for towing and storage fees;

c. REVERE detained and disposed of the Vehicle after it was no longer needed for
investigation without providing any notice of procedures whereby SOURCE ONE could
protect its lien interest from loss and/or protect the value of its property interest in The
Subject Vehicle from loss;

d. REVERE authorized sale of the Vehicle through a shady sales process that caused the
seller and the Defendant, Action Emergency to become the owner without having
provided SOURCE ONE with any notice of such sale which sale extinguished SOURCE
ONE's property interest in the Vehicle; and

e. REVERE retained the sales proceeds for its own benefit.
45, REVERE's conduct in causing such deprivations violated SOURCE ONE's right to Due Process

under the Fourteenth Amendment of the United States Constitution because:

a. REVERE has no procedure whereby SOURCE ONE (or any person with a security
interest in a seized vehicle) could have been afforded the opportunity for a hearing before
Case 1:21-cv-11318-IT Document 1 Filed 08/13/21 Page 9 of 17

an impartial decision-maker, with adequate notice, whereat SOURCE ONE or any other
lienholder could protect its interest by challenging the deprivation of property or by
recovering the impacted vehicle;

b. REVERE has no procedure for notifying SOURCE ONE (or any person with a security

interest in a seized vehicle) of methods which could be utilized to recover the impacted
vehicle or protects its lien therein from loss; and

c. REVERE's detention and authorization for sale and concomitant extinguishment of

SOURCE ONE's lien in The Subject Vehicle without any notice to SOURCE ONE was

without any reasonably acceptable justification.
46, REVERE 's conduct in seizing the Vehicle without providing any post- seizure notice to SOURCE
ONE of the initial seizure and in detaining and in authorizing sale of the Vehicle after it was no longer
needed for investigation without any notice to SOURCE ONE, violated SOURCE ONE's right to be free
from unreasonable seizures under the Fourth Amendment to the United States Constitution because
seizure without any post-seizure notice is unreasonable and once the Vehicle was no longer needed for
investigation REVERE had no warrant allowing detention and disposal of The Subject Vehicle, and no
exception to the prohibition against warrantless seizures applied.
AT. REVERE knew or should have known that it was unlawful and unconstitutional to deny possession,
seizure and detention without warrant or exception to the warrant requirement, and assert a lien for towing
and storage fees, sell the vehicle, extinguish SOURCE ONEF's lien and keep the proceeds, where notice and
a hearing upon the validity of such deprivations had not been afforded to SOURCE ONE, a person with
duly perfected and recorded property interests in The Subject Vehicle.
48. As a direct and proximate result of REVERE's violation of SOURCE ONE's rights under the
Fourth and Fourteenth Amendments to the United States Constitution SOURCE ONE has suffered general
and special monetary damages based upon the lost value of the Vehicle, the income stream due to
SOURCE ONE relative thereto and the sales proceeds and is entitled to relief under 42 U.S.C. §1983 and
42 U.S.C, 1988.

49, The conduct of REVERE in not seeking to have a prompt impartial review of its seizure, detention,

lien creation, sale, extinguishment of SOURCE ONE's lien and conversion of proceeds of such sale was
Case 1:21-cv-11318-IT Document 1 Filed 08/13/21 Page 10 of 17

consistent with and part of the standard procedure and policy utilized by REVERE for vehicles seized held
in investigation, and then disposed of once the investigation is concluded.

50. The conduct of REVERE in not notifying SOURCE ONE of REVERE's actions relativeto The
Subject Vehicle is consistent with and part of the standard procedure and policy utilized by REVERE for
vehicles seized, held in investigation and then disposed of once the investigation is concluded.

5 ls REVERE does not maintain any procedural mechanism for providing a notice of seizure to
lienholders after a vehicle is seized.

52, REVERE does not maintain any procedural mechanism for providing hearings to patties holding
security interests or liens in such seized vehicles.

332 The failure by official REVERE policy makers to properly train or supervise subordinates
regarding the constitutional requirements due in conjunction with the seizure, detention and assertion
of charges and liens against vehicles, and sales thereof, and extinguishment of liens therein is contrary to
well-settled constitutional law and REVERE policy makers’ failure to train or supervise subordinates in the
face of this law amounts to deliberate indifference to the rights of persons who have security interests or
liens in vehicles that are seized, detained, subjected to charges and liened by and sold under the authority
of REVERE.

54. But for REVERE 's deprivational policy, decisions, practices and failures above described,
SOURCE ONE would have had the right to recover and would have recovered the Vehicle without
delay or with minimal delay by reason of measures that preserve legitimate interests but are less
intrusive than continued detention or disposal of the vehicle, and extinguishment of SOURCE

ONE's lien, without incurring liability for or loss due to towing and storagecharges impressed ex

parte, and without incurring liability for or loss due to further storage charges continually accruing

daily, and without loss by extinguishment of its lien in the Vehicle.

55. REVERE's violations of the Fourteenth Amendment to the U.S. Constitution asaforesaid
Case 1:21-cv-11318-IT Document 1 Filed 08/13/21 Page 11 of 17

constitute violations under Massachusetts Constitution, Article 10.
56. REVERE's violations of the Fourth Amendment to the U.S. Constitution aforesaidconstitute

violations under Massachusetts Constitution, Article 14.

COUNT II
Declaratory Relief
SOURCE ONE V. REVERE
57. SOURCE ONE realleges and incorporates herein by reference the allegations set forth
in the above paragraphs of the complaint.

58. An actual controversy has arisen and now exists between SOURCE ONE and REVERE
warranting declaratory relief pursuant to 28 U.S.C. 2201.
59. SOURCE ONE seeks a declaration that REVERE's conduct as detailed herein violated SOURCE
ONE's rights to be free from unreasonable seizures and Due Process under the Constitutions of the United

States and Massachusetts.

60. SOURCE ONE seeks a declaration that REVERE is liable to SOURCE ONE pursuant to
42

U.S.C. 1983 and 42 U.S.C. 1988 for all damages and attorney's fees suffered and incurred by
SOURCE ONE.

61. SOURCE ONE seeks a declaration that Massachusetts G.L.c. 255, §39A is unconstitutional in
that it authorizes an unreasonable seizure without warrant or exception to the

warrant requirement and deprivation of the property rights of a party holding a security interest and lien in
a vehicle without any notice to the secured party/lienholder and without any hearing before a neutral
decision maker,

62. The towing, seizure and detention and sale of motor vehicles, and extinguishment of liens therein
when carried out in accordance with Section 39A's provisions, deprives affected vehicle owners and
lienholders of property in violation of the Fourth and Fourteenth Amendments to the United States

Constitution and Articles 10 and 14 of the Massachusetts Constitution.
Case 1:21-cv-11318-IT Document1 Filed 08/13/21 Page 12 of 17

63. Section 39A allows an unreasonable warrantless seizure and does not grant an affected owner
or lienholder the right to a hearing with respect to the legitimacy of these acts, either before or after their
occurrence. Nor does any other provision of Massachusetts law. SOURCE ONE seeks a declaration that
Section 39A is so grossly and flagrantly unconstitutional, in that it fails to recognize that a duly
perfected security interest and lien in a vehicle is a constitutionally protectedproperty right, that any
person of reasonable prudence would be bound to see this flaw.

64. SOURCE ONE seeks a declaration that REVERE's conduct constituting the deprivations described
herein was null and void ab initio.

COUNT IV

Conversion Under Massachusetts Common Law
SOURCE ONE V. REVERE AND ACTION MANAGMENT

65, SOURCE ONE realleges and incorporates herein by reference the allegations set forth in the above
paragraphs of the complaint.

66. REVERE exercised unlawful dominion and control over the Vehicle to the exclusion of SOURCE
ONE’s rights when it authorized and participated in the creation of alien for towing and storage fees for
The Subject Vehicle which supposedly took priority over SOURCE ONE’s lien without notice to
SOURCE ONE.

67. The Defendant, Action Management exercised unlawful dominion and control over the Vehicle to
the exclusion of SOURCE ONE when it failed to give notice of its lien to SOURCE ONE and sold the
Vehicle to itself and/or a sister company without giving proper notice to SOURCE ONE.

68, REVERE exercised unlawful dominion and control over the Vehicle to the exclusion of SOURCE
ONE’s rights when REVERE seized and detained the Vehicle after REVERE’s investigation ended without
notice to SOURCE ONE.

69, REVERE and the Defendant, Action Mimagamnent exercised unlawful dominion and control over

The Subject Vehicle when it authorized its agent, the Defendant, Action Management, to dispose of the
Case 1:21-cv-11318-IT Document 1 Filed 08/13/21 Page 13 of 17

Vehicle under Massachusetts G.L.c. 255 §39A without notice to SOURCE ONE,

70. REVERE and/or the Defendant, Action Management exercised unlawful dominion and control
over the sale proceeds derived from sale of the Vehicle when REVERE and/or its instrumentality, the
Defendant, Action Management retained said proceeds and failed to remit said funds to SOURCE ONE.
71. REVERE and the Defendant, Action Management’s acts of conversion as indicated caused

SOURCE ONE actual damages, as well as attorney’s fees.

COUNTY
M.G.L. ¢. 93A
SOURCE ONE V. REVERE
72. SOURCE ONE realleges and incorporates herein by reference the allegations set forth in the above
paragraphs of the complaint.
73. REVERE exercised unlawful dominion and control over the Vehicle to the exclusion of SOURCE
ONE’s rights when it authorized and participated in the creation of alien for towing and storage fees for
The Subject Vehicle which supposedly took priority over SOURCE ONE’s lien without notice to
SOURCE ONE.
74, REVERE and The Defendant, Action Management exercised unlawful dominion and control over
the Vehicle to the exclusion of SOURCE ONE when it failed to give notice of its lien to SOURCE ONE
and sold the Vehicle to itself and/or a sister company without giving proper notice to SOURCE ONE
75. REVERE exercised unlawful dominion and control over the Vehicle to the exclusion of SOURCE
ONE’s rights when REVERE seized and detained the Vehicle after REVERE’s investigation ended without
notice to SOURCE ONE.
76. REVERE engaged in trade or commerce, as trade or commerce is defined under M.G.L. c. 93A
when its official detention and use of the Vehicle for legitimate police purposes ended.
77. REVERE and the Defendant, Action Management exercised unlawful dominion and control over
The Subject Vehicle when it authorized its agent, the Defendant, Action Management, to dispose of the

Vehicle under Massachusetts G.L.c. 255 §39A without notice to SOURCE ONE.
Case 1:21-cv-11318-IT Document 1 Filed 08/13/21 Page 14 of 17

78. REVERE and/or the Defendant, Action Management exercised unlawful dominion and control
over the sale proceeds derived from sale of the Vehicle when REVERE and/or its instrumentality, the
Defendant, Action Management retained said proceeds and failed to remit said funds to SOURCE ONE.
79. REVERE and the Defendant, Action Management’s acts of conversion as indicated caused
SOURCE ONE actual damages, as well as attorney’s fees.

80. REVERE’s conduct in acting in trade or commerce when it allowed its instrumentality to dispose
of the Vehicle without giving proper notice to SOURCE ONE.

81. REVERE’s conduct was unfair and deceptive in violation of M.G.L. c. O3A.

82, REVERE’s conduct was knowingly unfair and deceptive in violation of M.G.L. c. 93A.

COUNTYVI
M.LG.L. ¢. 93A

SOURCE ONE V. Action Management
83. SOURCE ONE realleges and incorporates herein by reference the allegations set forth inthe above
paragraphs of the complaint.
84. REVERE exercised unlawful dominion and control over the Vehicle to the exclusion of SOURCE
ONE’s rights when it authorized and participated in the creation of alien for towing and storage fees for
The Subject Vehicle which supposedly took priority over SOURCE ONE?’s lien without notice to
SOURCE ONE.
85. REVERE and The Defendant, Action Management exercised unlawful dominion and control over
the Vehicle to the exclusion of SOURCE ONE when it failed to give notice of its lien to SOURCE ONE
and sold the Vehicle to itself and/or a sister company without giving proper notice to SOURCE ONE
86. The Defendant, Action Management exercised unlawful dominion and control over the Vehicle to
the exclusion of SOURCE ONE’s rights when REVERE seized and detained the Vehicle after REVERE’s
investigation and turned it over to Defendant, Action Management without notice to SOURCE ONE.

87. The Defendant, Action Management at all times relevant hereto was engaged in trade or commerce,

as trade or commerce is defined under M.G.L. c. 93A.
Case 1:21-cv-11318-IT Document 1 Filed 08/13/21 Page 15 of 17

88. The Defendant, Action Management exercised unlawful dominion and control over the Vehicle
and unlawfully disposed of the Vehicle without notice to SOURCE ONE.

89, The Defendant, Action Management acted improperly, fraudulently and/or unfairly and deceptively
when it purchased the Vehicle itself and/or a related company purchased the Vehicle.

90. The Defendant, Action Management exercised unlawful dominion and control over the sale
proceeds derived from sale of the Vehicle when they retained said proceeds and failed to remit said funds
to SOURCE ONE.

91. The Defendant, Action Management caused the Vehicle to be titled in its own name after stripping
off the secured lien of SOURCE ONE.

92. The Defendant, Action Management’s acts of conversion as indicated caused SOURCE ONE
actual damages, as well as attorney’s fees.

93. The Defendant, Action Management’s conduct in acting in trade or commerce when it allowed its
instrumentality to dispose of the Vehicle without giving proper notice to SOURCE ONE, stripping

SOURCE ONE of its interest in the Vehicle and enduing up with the Vehicle itself and/or a related entity.

94, The Defendant, Action Management’s conduct was unfair and deceptive in violation of M.G.L. c.
93A.
95, The Defendant, Action Management’s conduct was knowingly unfair and deceptive in violation of
M.G.L. c. 93A.
Count VIT
(Breach of Contract)
SOURCE ONE v. DeOliveira

96. The Plaintiff incorporates all preceding paragraphs as if specifically set forth herein.
Os The Defendant, DeOliveira purchased the Vehicle on April 3, 2018.

98. The Plaintiff financed $14,882 for the purchase of the Vehicle.

99. The Plaintiff properly perfected its secured interest in the Vehicle.

100. The Vehicle was detained by the REVERE and sold by Defendant, Action Management.
Case 1:21-cv-11318-IT Document 1 Filed 08/13/21 Page 16 of 17

101. The Defendant, DeOliveira failed to pay the balance due on the finance contract.
102. The Plaintiff, Source One made demand on the Defendant, DeOliveira after default under the
financing contract but the Defendant, DeOliveira has failed and refused to pay the balance due on the
deficiency.
103. | According to the books and records of the Plaintiff, the Defendant, DeOliveira owes $1,421.43 and
have owed such amount since at least March 31, 2021.
104. After demands, the Defendant, DeOliveira has failed to pay under the retail installment sales
contract.
Count Vil
(Quantum Meruit)
SOURCE ONE v. DeOliveira

105. The Plaintiff incorporates all preceding paragraphs as if specifically set forth herein.

106. The Plaintiff incorporates all preceding paragraphs as if specifically set forth herein.

107. The Defendant, DeOliveira purchased the Vehicle on April 3, 2018.

108. The Plaintiff financed $14,882 for the purchase of the Vehicle.

109. The Plaintiff properly perfected its secured interest in the Vehicle.

110. The Vehicle was detained by the REVERE and sold by Defendant, Action Management.

111. The Defendant, DeOliveira failed to pay the balance due on the finance contract.

112. The Plaintiff, Source One made demand on the Defendant, DeOliveira after default under the
financing contract but the Defendant, DeOliveira has failed and refused to pay the balance due on the
deficiency.

113. According to the books and records of the Plaintiff, the Defendant, DeOliveira owes $1,421.43 and
have owed such amount since at least March 31, 2021.

114. After demands, the Defendant, DeOliveira has failed to pay under the retail installment sales
contract.

PLAINTIFF DEMANDS TRIAL BY JURY ON ALL COUNTS SO TRIABLE
Case 1:21-cv-11318-IT Document 1 Filed 08/13/21 Page 17 of 17

PRAYERS FOR RELIEF
WHEREFORE, SOURCE ONE requests that this Court:

a. Grant judgment in favor of SOURCE ONE and against REVERE on all claims asserted against
REVERE herein;

b. Grant Judgment in favor of SOURCE ONE against Action Management on all claims against
Action Management;

c. Grant Judgment in favor of SOURCE ONE against DeOliveira;

d. Declare that REVERE violated SOURCE ONE's rights to be free from unreasonable searches
and Due Process under the United States and Massachusetts Constitutions;

e. Declare that Massachusetts G.L.c. 255, §39A is unconstitutional in that it fails to recognize that
a duly pelfect and recorded security interest and lien ina vehicle is a constitutionally protected
property right in violation of the Fourth and Fourteenth Amendments to the United State
Constitution;

f. Award SOURCE ONE damages and/or nominal damages and actual damages;

g. Award SOURCE ONE the cost of prosecuting this action together with attorney's fees pursuant to
42 U.S.C. §1988: and

h. Declare a permanent injunction against REVERE prohibiting the above described unconstitutional
practices:

i. Award attorney fees;

j. Award multiple damages;

k. Award such other and different relief that the Court, in the exercise of its discretion, deems just and
proper.

The Plaintiff,
SOURCE ONE FINANCIAL
CORPORATION,

By its attorney,

/s/ Carlo Cellai, Esq.
Carlo Cellai, Esq., BBO No. 558651
CELLAI LAW OFFICES, P.c.
150 Grossman Drive, Suite 201
Braintree, Massachusetts 02184
(617) 367-2199
carlo@cellailaw.com

 
